Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 1 of 8 - Page ID#: 7744




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CRIMINAL ACTION NO. 13-68-DLB-CJS-10
 CIVIL ACTION NO. 18-80-DLB-CJS

 UNITED STATES OF AMERICA                                                         PLAINTIFF


 v.           ORDER ADOPTING REPORT AND RECOMMENDATION


 FELIX AGUNDIZ-MONTES                                                           DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

        This matter is before the Court on Magistrate Candace J. Smith’s Report and

 Recommendation (R&R) (Doc. # 852), wherein she recommends that Defendant

 Agundiz-Montes’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.

 § 2255 (Doc. # 829) be denied. Defendant filed Objections to the R&R (Doc. # 864). For

 the reasons set forth below, the Defendant’s Objections are overruled and the R&R is

 adopted as the findings of fact and conclusions of law of the Court.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        On December 11, 2014, Defendant Agundiz-Montes was indicted on multiple

 counts related to conspiracy to distribute heroin and marijuana, distribution of heroin and

 marijuana, and money laundering. (Doc. # 413). Following a jury trial, Defendant was

 convicted of conspiracy to distribute heroin, attempted possession of marijuana with intent

 to distribute, and conspiracy to launder money.           (Doc. # 572).    On July 29, 2015,

 Defendant was sentenced to a term of 155 months, followed by 10 years of supervised

 release. (Doc. # 707). Defendant appealed his sentence to the Sixth Circuit (Doc. # 708),



                                                1
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 2 of 8 - Page ID#: 7745




 which affirmed his conviction and sentence on February 8, 2017. United States v.

 Agundiz-Montes, 679 F. App’x 380 (6th Cir. 2017) (See Doc. # 779).

        On May 14, 2018, Defendant filed a Motion to Vacate his sentence under 28 U.S.C.

 § 2255. (Doc. # 824). He later filed an Amended Motion to Vacate, as ordered by Judge

 Smith (Doc. # 827), on July 7, 2018. (Doc. # 829). In the Memorandum supporting his

 Motion to Vacate, Defendant argued that his trial counsel was ineffective because he did

 not adequately investigate the facts or the law, did not move to sever the case from the

 other defendants, and did not adequately prepare for trial. (Id. at 4-5, 7). Further,

 Defendant claimed the District Court erred in imposing a sentence that did not correlate

 with the jury’s determination of the drug quantity for which Defendant was convicted. (Id.

 at 8). Following the Government’s response (Doc. # 836), Defendant submitted a reply

 requesting an evidentiary hearing. (Doc. # 842).

        Judge Smith’s R&R recommended denial of each of Defendant’s claims as

 meritless. (Doc. # 852 at 2). Judge Smith evaluated Defendant’s ineffective assistance

 of counsel claims under the two-prong Strickland test, which provides that a defendant

 must show that his counsel was deficient and that this actually prejudiced the defendant

 by affecting the outcome of the case. (Id. at 3).

        First, Judge Smith assessed Defendant’s claim that counsel was ineffective for not

 adequately investigating the facts or law underlying his case. (Id. at 4). Defendant

 specifically asserted that his attorney failed to investigate the existence of multiple

 conspiracies, which would show that he was only involved in a marijuana-distribution

 conspiracy. (Id. at 6). Judge Smith noted that in bringing this claim, Defendant appeared

 to be attempting to re-litigate his unsuccessful claim of prejudicial-variance, previously



                                              2
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 3 of 8 - Page ID#: 7746




 raised on direct appeal. (Id. at 4). Even so, Judge Smith assumed that the issue was

 properly raised on collateral review and recommended denial on the merits. (Id. at 5).

 Judge Smith noted that Defendant’s conclusory statements regarding this ineffective

 assistance claim were insufficient to warrant relief.       (Id.).   Judge Smith therefore

 recommended denying Defendant’s first claim. (Id. at 7).

        Second, Judge Smith discussed Defendant’s contention that counsel was

 ineffective for failing to move to sever his case from the other conspirators at trial. (Id.).

 Defendant argued that counsel should have moved to sever because the indictment listed

 several different defendants involved in different portions of the conspiracy, and evidence

 related to other defendants “spilled-over” to implicate him. (Id. at 8). Judge Smith found

 that counsel was not required to move to sever because there was no indication that the

 spill-over evidence was unduly prejudicial. (Id.). Further, the District Judge specifically

 instructed the jury to consider evidence for each defendant separately. (Id.). For these

 reasons, Judge Smith recommended denying Defendant’s second claim.

        Third, Defendant claimed that counsel was ineffective for failing to present

 evidence that would have assisted the Defendant in defending the money laundering

 charge.   (Id. at 9).   Specifically, Defendant asserted that he provided counsel with

 evidence connecting the money to lawful income and attached an affidavit to his § 2255

 motion attesting that the records were connected to legitimate businesses.               (Id.).

 However, Judge Smith determined that Defendant failed to provide copies or describe the

 records in the necessary detail. (Id.). Due to lack of evidentiary support, Judge Smith

 recommended denying Defendant’s third ineffective assistance of counsel claim. (Id. at

 10).



                                               3
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 4 of 8 - Page ID#: 7747




        Fourth, Judge Smith addressed Defendant’s claim that the District Court erred in

 sentencing him for a higher quantity of heroin than the jury attributed to him. (Id.). In

 recommending denial of this claim, Judge Smith relied on the fact that this claim had been

 addressed in Defendant’s original appeal. (Id.). According to Judge Smith, Defendant

 did not present any evidence of the extraordinary circumstances required to be able to

 re-litigate this issue in collateral proceedings. (Id.). See Jones v. United States, 178 F.3d

 790, 796 (6th Cir. 1999).     Instead, Defendant merely stated that counsel failed to

 adequately research authorities that could have persuaded the District Court to impose a

 lower sentence. (Id. at 11). In the alternative, Judge Smith recommended denying this

 claim as meritless. (Id.).

        Lastly, Judge Smith denied Defendant’s request for an evidentiary hearing, as

 unsupported by the record. (Id. at 11-12).

 II.    ANALYSIS

        A.     Standard of Review

        The Court reviews de novo the portions of the R&R to which specific objections

 have been filed. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). Where there are no

 objections, or the objections are vague or conclusory, the Court is not required to review

 the Defendant’s claims. Thomas v. Arn, 474 U.S. 140, 150 (1985); United States v.

 Jenkins, No. 6:12-cr-13-GFVT, 2017 WL 3431834, at *1 (E.D. Ky. Aug. 8, 2017).

 Allegations in pro se habeas complaints are held to a less stringent standard and are

 construed liberally, however “inartfully pleaded.” Franklin v. Rose, 765 F.2d 82, 84-85

 (6th Cir. 1985) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)).




                                              4
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 5 of 8 - Page ID#: 7748




        An objection that does “nothing more than state a disagreement with a Magistrate’s

 suggested resolution, or simply summarizes what has been presented before, is not an

 ‘objection’ as that term is used in this context.” United States v. Shephard, No. 5:09-cr-

 81-DLB, 2016 WL 9115464, at *1 (E.D. Ky. Sept. 18, 2016) (quoting VanDiver v. Martin,

 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)). Thus, “objections that merely restate

 arguments raised in the memoranda considered by the Magistrate Judge are not proper,

 and the Court may consider such repetitive arguments waived.” Holl v. Potter, No. C-1-

 09-618, 2011 WL 4337038, at *1 (S.D. Ohio Sept. 15, 2011). Where an objection is simply

 a repetition of what the Magistrate Judge has already considered, it fails “to put the Court

 on notice of any potential errors in the Magistrate’s R&R.” Shephard, 2016 WL 9115464,

 at *1 (citing VanDiver, 304 F. Supp. 2d at 938). The findings of fact and conclusions of

 law in the R&R to which Defendant has not objected are adopted as the Court’s. Arn,

 474 U.S. at 150.

        B.     Defendant’s Objections

        Defendant makes several objections to the R&R. (See Doc. # 864). Defendant

 first objects to Judge Smith’s discussion of his re-litigation of the prejudicial-variance claim

 he had previously raised on appeal. (Id. at 6). In support of this objection, Defendant

 cites case law that provides “this is not to say that an argument rejected on direct appeal

 can never serve as basis for an ineffective assistance of counsel claim on collateral

 review.” (Doc. # 864 at 5-6) (citing United States v. Johnson, No. 11-cr-20767, 2016 U.S.

 Dist. LEXIS 137823, at *13 (E.D. Mich. Aug. 17, 2016)). However, Judge Smith specified

 that even though several of Defendant’s ineffective assistance of counsel claims

 appeared to be, in essence, an attempt to relitigate the prejudicial-variance claim, she



                                                5
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 6 of 8 - Page ID#: 7749




 would consider his ineffective assistance of counsel claims on the merits. (Doc. # 852 at

 5). Because Judge Smith addressed this particular ineffective assistance of counsel

 claim solely on the merits, there is no need to analyze whether Defendant can re-litigate

 issues raised on appeal.

       Defendant also raises several general objections to the R&R.           In doing so,

 Defendant essentially summarizes each of his ineffective assistance of counsel claims

 and asks the Court to reach a different conclusion that the one reached by Judge Smith.

 (Doc. # 862 at 7-11). However, these do not constitute proper objections, as they “simply

 summarize[] what has been presented before,” and ask for a different outcome.

 Shephard, 2016 WL 9115464, at *1 (citing VanDiver, 304 F. Supp. 2d at 938). This

 discussion of objections mirrors the language and argument that Defendant used in his

 memorandum supporting his Motion to Vacate.          (Doc. # 829 at 9).     For example,

 Defendant reiterates his argument raised before Judge Smith that “he has shown on his

 previous response that in fact there were more than one conspiracies occur[r]ing at once

 and as such multiple participants were actively participating on such conspiracies.” (Doc.

 # 864 at 8). As specified above, these objections only “summarize what has been

 presented before,” and therefore are general objections that will be denied. Shephard,

 2016 WL 9115464, at *1 (citing VanDiver, 304 F. Supp. 2d at 938). Defendant may

 disagree with Judge Smith’s conclusion regarding his ineffective assistance of counsel

 claims, but he has failed to make specific objections to her findings. (Doc. # 864 at 6).

 Accordingly, Defendant’s general objections are overruled.

       Similarly, Defendant’s last claim that the District Court erred in sentencing him for

 a higher quantity of heroin than the jury attributed to him “simply summarizes what has



                                             6
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 7 of 8 - Page ID#: 7750




 been presented before,” and asks for a different outcome. Shephard, 2016 WL 9115464,

 at *1 (citing VanDiver, 304 F. Supp. 2d at 938). Defendant’s objection is not a true

 objection as it simply resuscitates the same argument, made in his original Motion to

 Vacate, which Judge Smith recommended denying. (See Doc. # 829 at 11-12; Doc. #

 864 at 10).    Judge Smith rejected this argument in her R&R because Defendant

 unsuccessfully litigated the purported District Court error on appeal. (Doc. # 852 at 10).

 Judge Smith’s basis for denying the claim was that Defendant did not identify the

 exceptional circumstances needed to re-litigate the issue as required. (Id.). See Jones

 v. United States, 178 F.3d 790, 796 (6th Cir. 1999) (“a § 2255 motion may not be

 employed to relitigate an issue that was raised on direct appeal absent highly exceptional

 circumstances, such as an intervening change in law”). Because Defendant did not

 specifically object to Judge Smith’s decision on this basis or provide the Court with further

 exceptional circumstances that could warrant re-litigating the issue, this objection is

 overruled.

 III.   CONCLUSION

        Accordingly, IT IS ORDERED that:

        (1)    Defendant’s Objections to the Magistrate Judge’s R&R (Doc. # 864) are

  hereby OVERRULED;

        (2)    The Magistrate Judge’s Report and Recommendation (Doc. # 852) is

  ADOPTED as the findings of fact and conclusions of law of the Court;

        (3)    Defendant’s Motion to Vacate his Conviction and Sentence under 28 U.S.C.

 § 2255 (Doc. # 829) is hereby DENIED;




                                              7
Case: 2:13-cr-00068-DLB-CJS Doc #: 871 Filed: 09/29/20 Page: 8 of 8 - Page ID#: 7751




       (4)    The Court determines there would be no arguable merit for appeal in this

 matter and, therefore, NO CERTIFICATE OF APPEALABILITY SHALL ISSUE;

       (5)    This matter is hereby DISMISSED WITH PREJUDICE and STRICKEN from

 the Court’s active docket; and

       (6)    A Judgment shall be entered contemporaneously herewith.

       This 29th day of September, 2020.




                                           8
